Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 16, 20-24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Pat. No. 5,430,071).
Regarding Claims 16, 23, 24, and 29, Green teaches a method of making rigid polyurethane foam comprising reacting polyisocyanate and polyol in the presence of a blowing agent and amine catalyst as a catalyst in an amount of 0.9 pbw of catalyst per 77.5 pbw of polyol (Abstract; Sample 2 of Example 1; Col. 16), equivalent to about 1.2 pbw of catalyst per 100 pbw of polyol. From a finite list of three preferred catalysts, Green teaches the use of 2-methylaminoethyl-1,3-dimethylaminopropyl ether (Col. 4, Lines 6-10). Given the generic formula of Col. 3, Lines 53-59 where R7 and R8 are methylene and R1, R3, R4, and R6 are preferably methyl radicals, it is clear Green is 
The compound of Green differs from the subject matter claimed in that R1/R2 and/or R3/R4 are the same. In this regard, Green clearly teaches the alkyl groups are independently selected from branched or unbranched C1-C5 alkyl radicals, such as methyl or ethyl (Col. 3, Lines 50-62). Given such, it would have been obvious to one of ordinary skill in the art to substitute a methyl group within Green’s catalyst with a C2-C5 branched/unbranched radical, such as ethyl, thereby predictably affording workable polyurethane foaming compositions in accordance with the teachings of Green. 
As an alternative rationale, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." See MPEP 2144.09. The present case bears remarkable similarity to the circumstances surrounding In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979), where the claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity whereby the only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. In Payne, the court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that Green and structures encompassed by the claims in simply the addition of a single carbon to one of the alkyl groups. However, Green clearly teaches there would be an expectation that such compounds would still function as polyurethane catalysts should a C1-C5 alkyl radical be used (Col. 3, Lines 50-62). Accordingly, it is concluded that one of ordinary skill would find motivation to create structurally similar catalyst compounds, such as those where additional carbon(s) are included within the methyl substituents of Green’s expressly taught catalysts, with the expectation of achieving compounds similar in structure that have similar catalytic properties. 
Regarding Claims 20-22, Green teaches the further inclusion of silicone surfactant (polydimethylsiloxane) and tertiary amine catalyst (DABCO 33-LV) (Sample 2 of Example 1; Col. 16). 
Regarding Claim 30, Green teaches articles such as refrigeration panels (Col. 15, Lines 57-65).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Pat. No. 5,430,071) as evidenced by Radovich (US 2005/0080203 A1).
The discussion regarding Green within ¶ 6-10 is incorporated herein by reference.
Regarding Claim 22, alterative with respect to claim 22, Green teaches L-5540 surfactant (Table 1), which is a polyether-modified polydimethylsiloxane surfactant as evidenced by Radovich. 
Claims 16, 20-22, 24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigsby (US 2010/0130715 A1).
Regarding Claims 16 and 24, Grigsby teaches methods of making polyurethane foams and the resulting polyurethane foams comprising reacting polyisocyanate with polyol in the presence of blowing agent and amine catalyst (Abstract; ¶ 18-24). Grigsby teaches the catalyst possesses a tertiary amine and secondary amine separated via ether moiety of the generic formula:
    PNG
    media_image1.png
    101
    256
    media_image1.png
    Greyscale
whereby the catalyst can be N,N,N’-trimethylbis(aminoethyl)ether (Abstract; ¶ 7-8), which is equivalent to x=y=2, R1=R2=R3=methyl, and R4=H. The species of Grigsby differs from the subject matter claimed in that for the catalysts of the present claims, one of x or y is 3 and the other is 2 (including “3-(2-(dimethylamino)ethoxy)-N-methylpropan-1-amine” or “N,N-dimethyl-3-(2-(methylamino)ethoxy)propan-1-amine” of the claims). In this regard, Grigsby clearly teaches either x or y can be an integer between 2 and 5 (¶ 8), which overlaps x=3/y=2 and x=2/y=3. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Grigsby suggests the claimed x and y values. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Grigsby. See MPEP 2123.
As an alternative rationale, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. 2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). In view of such, it would have been obvious to one of ordinary skill in the art to create homologs of the expressly taught N,N,N’-trimethylbis(aminoethyl)ether with the motivation to create compounds for the creation of polyurethane foams with similar catalytic properties. 
Regarding Claim 20, Grigsby teaches co-catalysts that can be tertiary amines or organic tin compounds such as stannous octoate (¶ 31). 
Regarding Claims 21 and 22, Grigsby teaches surfactants such as siloxaneoxyalkylene block copolymers (¶ 32-33). 
Regarding Claim 29, Grigsby teaches rigid polyurethane foams (¶ 36).
Regarding Claim 30, claim 30 is directed toward a generic article without any structural features beyond that it comprises a polyurethane foam. The position is therefore taken that the polyurethane foams taught by Grigsby. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigsby (US 2010/0130715 A1) in view of Pratt (US 2010/0179297 A1).
The discussion regarding Grigsby within ¶ 15-20 is incorporated herein by reference.
Regarding Claim 23, Grigsby teaches 0.03-10 wt% of catalyst based on the combined weight of polyol+polyisocyanate (¶ 30). Though not expressed in terms of polyol weight, Pratt teaches it was known the amount of polyurethane catalysts can be adjusted in order to give proper reaction rates (¶ 57). Thus, Pratt teaches the amount of catalyst is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal catalyst amounts relative to the weight of polyol within the scope of the present claims by routine experimentation so as to achieve desirable reaction rates. 
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Jefferson Chemical and Yamasaki
Applicant generally argues Green does not anticipate the catalysts claimed. However, new grounds of rejection are presented above with respect to Green as the catalysts of the claims would have been obvious in view of the Green disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764